369 F.2d 806
William T. RHUDE, Appellant,v.JANSEN CONSTRUCTION COMPANY, Inc., Appellee.
No. 23003.
United States Court of Appeals Fifth Circuit.
December 9, 1966.

Jack Hampton, Dallas, Tex., for appellant.
Anthony Atwell and Atwell, Grayson & Atwell, Dallas, Tex., for appellee.
Before TUTTLE, Chief Judge, and JONES and GEWIN, Circuit Judges.
PER CURIAM:


1
The Appellant Rhude complains of an adverse judgment rendered by the United States District Court for the Northern District of Texas in a suit brought by him for unpaid minimum wages alleged to be due under the Fair Labor Standards Act, as amended, 29 U.S.C.A. § 201 et seq. At the close of the appellant's case the District Court ruled that there was no coverage because the appellee was not an enterprise engaged in commerce or in the production of goods for commerce as defined by the Act. The Court found that the undisputed evidence showed that the appellee was a local construction company and did not have two or more employees who handled, sold or otherwise worked on any goods or material shown to have moved in commerce, or were engaged in the production of goods for commerce, and that no two of appellee's employees were engaged in commerce in any manner.


2
Our review of the record convinces us that no error was committed. The judgment is


3
Affirmed.